El Juez Asociado Sr. del Tobo,
emitió la opinión del tribunal.
Está envuelta en este caso la interpretación del párrafo primero de la sección novena de la Ley No. 10 de 1918.
Juana María Bodríguez y Buíz se dirigió a la Comisión de Indemnizaciones a Obreros creada por la sección 6 de la citada Ley No. 10 de 1918, reclamando la indemnización co-rrespondiente a virtud de la muerte de su Lijo Baudilio Gi-ner y Bodríguez, acaecida el 22 de enero de 1919, mientras trabajaba como empleado de la central “Bufina.” Baudilio, al ecbar un saco de polvo de bagazo en un conductor, fué *640cogido por una rueda del mismo y recibió heridas de tal gravedad que le produjeron la muerte casi instantánea.
La Comisión consideró el caso y dictó la siguiente reso-lución :
“Vista la última investigación hecha por el investigador y re-sultando que los padres del lesionado no dependían exclusivamente de lo que él ganaba para su sostenimiento, procede denegarse la solicitud.”
María Rodríguez apeló entonces para ante la corte de distrito archivando una demanda en la que se narraron to-dos los hechos e incidentes del caso. Contestó la Comisión por medio del Fiscal. Se practicó la prueba y la corte de distrito dictó sentencia finalmente declarando sin lugar la demanda de apelación.
No conforme la demandada se dirigió a esta Corte Su-prema elevando una transcripción completa de los autos.
Las partes han tratado en sus alegatos todas las cues-tiones envueltas pero a nuestro juicio solo es posible estu-diar y resolver la relativa a si la resolución de la Comisión de Indemnizaciones a Obreros era o no apelable de acuerdo con el estatuto.
La ley especial aplicable dice así:
“Sólo se concederá apelación de la decisión de la Comisión de Indemnizaciones a Obreros para ante la corte de distrito del dis-trito en donde ocurrió el accidente al reclamante, cuando la Comi-sión haya decidido que no ha ocurrido ningún accidente para el cual se provea indemnización por esta ley.” Párrafo primero del ar-tículo 9 de la Ley No. 10 de 1918.
La Comisión no decidió aquí que no hubiera ocurrido un accidente para el cual proveyera indemnización la ley, sino que basándose en la investigación practicada decidió que la reclamante no dependía exclusivamente de su hijo y por tanto que no tenía derecho a la indemnización.
Estudiando la ley se observa que hay casos expresamente exceptuados. La sección 4 de la misma comienza así:
*641“No son accidentes del trabajo y no darán, por consiguiente, de-recho a indemnización * * y señala cuatro.
Tal vez con el pensamiento fijo en esa se.cción redactó el legislador el párrafo primero de la sección 9 que dejamos transcrito. De todos modos no podemos forzar la letra de la ley, como sería necesario forzarla, para comprender den-tro tie ella el caso del apelante, aunque creyéramos que se trataba de una reclamación justa. Ya esta misma Corte Suprema, estudiando la Ley No. 19 de 1916, proveyendo para la indemnización a los obreros que resultaren lesionados, etc., que al fijar el derecho de apelación de las resoluciones de la Comisión de Indemnizaciones a Obreros, lo hacía esencial-mente en los mismos términos, e interpretando el párrafo que se refería al derecho de apelación reconocido al patrono, dijo:
“Contra las resoluciones dictadas en las condiciones expuestas no otorga el artículo S3 recurso de apelación, y tampoco pueden estimarse comprendidas entre las que son susceptibles de apelación de acuerdo con el párrafo 8o. del artículo 12 de la ley, cuyo artículo, como ya hemos dicho, se refiere a patrono al cual se hubiera im-puesto cuota de acuerdo con las disposiciones de la ley.
##***«#
“Estimamos como consecuencia de lo expuesto que la resolución de la Comisión de Indemnizaciones a Obreros de 18 de febrero de 1918 no está comprendida en el párrafo 8 del artículo 12 de la Ley de Indemnizaciones a Obreros y que, por tanto, no cabe contra ella recurso de apelación. Y como el recurso de apelación no es un derecho constitucional sino un privilegio estatutorio, sean cuales fue-ren las consecuencias de la negativa de dicho recurso en relación con los perjuicios que puedan irrogarse a la parte apelante, nunca estaríamos autorizados para otorgarle un derecho que la ley no le. otorga función del poder legislativo y no de las cortes de justicia.” Carrero et al, v. Diez y Pérez. 27 D. P. R. 474.
Habiendo en consideración todo lo expuesto, no es posi-ble llegar a otra conclusión que no sea la de confirmar la sentencia recurrida.

Confirmada la sentencia apelada.

*642Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Aldrey y HutcMson.
El Juez Asociado Sr. Wolf no tomó parte en la resolu-ción de este caso.